Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45


                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #: _________________
                                                                        DATE FILED: 4-27-12
  UNITED STATES DISTRICT COURT
-----------------------------------X
COMMISSIONS DISTRICTEXPORT S.A.,
  SOUTHERN IMPORT OF NEW YORK                                :
                                                             :
  -----------------------------------------------------------x
  In re FANNIE MAE 2008 SECURITIESPlaintiff,                 :
                                                             :    08 Civ. 7831 (PAC)
  LITIGATION                                                 :
                                                             :    09 MD 2013 (PAC)
       -against-                                             :
                                                             : No. 11 Civ. 6176 (JFK)
                                                             :
                                                             :   OPINION & & Order
                                                                  Opinion ORDER
THE REPUBLIC OF THE CONGO and                                :
  -----------------------------------------------------------x
CAISSE CONGOLAISE D’AMORTISSEMENT, :
                                                             :
                                  Defendants.                :
-----------------------------------X
  HONORABLE PAUL A. CROTTY, United States District Judge:
APPEARANCES:

       For Plaintiff:
                                         BACKGROUND1
       Owen C. Pell, Esq.
       Peter E. Wilhelm, Esq.
         The early years of this decade saw a boom in home financing which was fueled, among
       WHITE & CASE LLP
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
       For Defendants:
       Boaz S. Morag, Esq.
   subprime mortgages (high credit risk& HAMILTON LLP
       CLEARY GOTTLIEB STEEN loans) and Alt-A mortgages (low-documentation loans)

JOHN F. KEENAN, United States a role too; they took on unmanageable risks on the
  kept the boom going. Borrowers played District Judge:

   assumption that the market would the Republic of the Congooptions would always be
       Before the Court is continue to rise and that refinancing (“the Congo”)

and Caisse the future. Lending discipline was lacking in the system. Mortgage originators did
  available in Congolaise D’Amortissement’s (“CCA”) motion to

dismiss pursuant to Rule 12(b)(3) of the Federal risk on their books, the
  not hold these high-risk mortgage loans. Rather than carry the rising Rules of Civil

Procedure sold their loans into the secondary mortgage market, often as securitized packages
  originators for lack of venue or, in the alternative, to transfer

this case mortgage-backed securities (“MBSs”). MBS markets grew almost District
  known as to the United States District Court for the exponentially.

of Columbia. the housing bubble burst.that follow, the motion dropped abruptly
       But then For the reasons In 2006, the demand for housing to

transfer is granted.fall. In light of the changing housing market, banks modified their
  and home prices began to

   lending practices and became unwilling to refinance home mortgages without refinancing.
                                 I.        Background

       Plaintiff Commissions Import Export S.A. (“Commisimpex” or
   1
“Plaintiff”) is a company organized or to the “Complaint” are to of Amended Complaint,
   Unless otherwise indicated, all references cited as “(¶ _)” under the laws the the Congo.
   dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.


                                                        1 1
(Compl. ¶ 4).    The Congo is a sovereign state, and CCA is a

department of the Congo’s Ministry of Economy, Finance, and

Planning that is tasked with managing the country’s debts.      (Id.

¶ 5).    In a complaint dated September 2, 2011, Commisimpex seeks

recognition of a 2009 default money judgment rendered against

the Congo and CCA (collectively, “Defendants”) by the High Court

of Justice, Queens Bench Division, Commercial Court in London

(the “English judgment”).    (Id. ¶ 1).

        The facts giving rise to the English judgment are

straightforward.    In the early 1990s, the Congo and CCA issued a

series of promissory notes to Commisimpex for certain work and

supply contracts.    (Id. ¶ 8; Ex. A § I.1).   These promissory

notes were executed by the parties in Brazzaville, the Congo,

(Compl. Ex. A § I.1), and contained an arbitration clause

specifying that any dispute arising in connection with the notes

be arbitrated in the International Court of Arbitration of the

International Chamber of Commerce (“ICC”) in Paris, France in

accordance with French law.    (Id. § I.2).    When the Congo and

CCA failed to repay the promissory notes, Commisimpex sought

arbitration in the ICC, as provided in the parties’ agreement.

(Id.).    In December 2000, the ICC issued a final arbitral award

against the Congo and CCA holding them jointly and severally

liable to Commisimpex for €4,094,531, £18,903,708, $31,184,837,

and 1,731,267,415 Communauté Financière Africaine Francs, plus

                                   2
penalty interest and arbitration costs.        (Compl. ¶¶ 9-11; Ex.

A).   Commisimpex alleges that the Congo and CCA failed to pay

the amount due and owing under the ICC arbitral award.       (Compl.

¶ 12).

      Eight and one half years later, Commisimpex commenced a

proceeding in the High Court of Justice, Queens Bench Division,

Commercial Court in London against the Congo and CCA for

nonpayment of the ICC award.      (Id. ¶ 13).    The Congo and CCA

failed to appear in the nonpayment proceeding, and in July 2009,

the English Court issued a default judgment in favor of

Commisimpex for €4,094,531, £18,903,708, $31,184,837, and

1,731,267,415 Communauté Financière Africaine Francs, plus

penalty interest, arbitration costs, and court costs.       (Id. ¶

15; Ex. B).   Again, Commisimpex alleges that the Congo and CCA

failed to pay the English judgment.     (Compl. ¶ 18).    Commisimpex

now seeks recognition of the English judgment in this Court

pursuant to the Foreign Sovereign Immunities Act and the New

York Uniform Foreign Country Money Judgments Recognition Act

(the “Recognition Act”).


                       II.        Discussion

                             A.     Venue

      As this is a civil action against two Congolese state

Defendants, the applicable venue provision is 28 U.S.C. §



                                    3
1391(f), which provides in relevant part that venue will lie “in

any judicial district in which a substantial part of the events

or omissions giving rise to the claim occurred, or a substantial

part of property that is the subject of the action is situated”

or in the United States District Court for the District of

Columbia.   28 U.S.C. § 1391(f)(1), (4).   The sole venue

allegation in the complaint is that “[v]enue is proper under 28

U.S.C. § 1391(f) as Defendants owe debts subject to attachment

in this District.”   (Compl. ¶ 7).   However, in its opposition

brief, Plaintiff notes that it is a “matter of public record

that the Congo does owe money here, is using a bank in this

District to service dollar-denominated bonds [due in 2029 and

unrelated to the 1990 promissory notes], and the bond prospectus

makes clear that deposits will be maintained in this District.”

(Pl. Mem. at 4).

     With respect to the first prong of § 1391(f)(1), which

provides for venue anywhere “a substantial part of the events or

omissions giving rise to the claim occurred,” the Second Circuit

has explained that “for venue to be proper, significant events

or omissions material to the plaintiff’s claim must have

occurred in the district in question.”     Gulf Ins. Co. v.

Glasbrenner, 417 F.3d 353, 357 (2d Cir. 2005) (emphasis in

original) (interpreting 28 U.S.C. § 1391(b)(2), which is

textually identical to § 1391(f)(1)).    Using what can only be

                                 4
intentionally simplistic reasoning, Plaintiff maintains that

since this is an action ultimately seeking to enforce a money

judgment, the “claim” is for Congolese property to satisfy the

English judgment and the “event” giving rise to that claim is

the existence of Congolese property in this District.   However,

at oral argument, counsel acknowledged that Plaintiff’s claim is

brought pursuant to the Recognition Act and is appropriately

characterized as a judgment recognition action since Plaintiff

is seeking, but has not yet obtained, a U.S. judgment to enforce

against any Congolese assets in this District.   At this stage,

Plaintiff’s claim is for recognition of the English judgment,

and the events giving rise to that judgment are:   (1) the

execution of promissory notes between a Congolese company and

the Congolese government, which occurred in the Congo; (2) the

arbitration award, which was entered in Paris; and (3) the

English judgment itself, which was entered in London.   None of

the events “giving rise” to Plaintiff’s judgment recognition

claim, much less significant events material to Plaintiff’s

claim, occurred in the United States, and certainly not in this

District.

     The second prong of § 1391(f)(1) provides for venue

anywhere “a substantial part of property that is the subject of

the action is situated.”   Neither party cites any caselaw

directly interpreting this part of the venue statute, much less

                                 5
in the context of judgment recognition and enforcement.

Instead, Plaintiff argues that venue will lie because its effort

to enforce the English judgment against Congolese debt in this

District is an action seeking adjudication of the rightful

ownership of Congolese property, thus any Congolese property in

this District is the subject of the lawsuit.   This position is

both legally and factually untenable.   Plaintiff advocates an

extremely broad construction of § 1391(f)(1) whereby the statute

would confer venue anywhere any asset of a defendant, even a

fungible asset such as cash, is located.   However, the statute

is clear that the property establishing venue must be “the

subject of the action.”   To give § 1391(f)(1) Plaintiff’s

interpretation would be to write this crucial modifying phrase

out of the statute.   A more reasonable interpretation would be

that the property prong of § 1391(f)(1) governs venue in in rem

actions concerning a specific and identifiable piece of

property.

     Indeed, even those cases Plaintiff does cite in support of

its position support the Court’s more measured statutory

construction.   In Detroit International Bridge Company v.

Government of Canada, 787 F. Supp. 2d 47 (D.D.C. 2011), the

plaintiff owners of a bridge spanning from Michigan to Canada

filed suit against the government of Canada and U.S. defendants

for their purported frustration of the plaintiffs’ attempts to

                                 6
expand the bridge.   Id. at 49-50.    Defendants made a motion to

transfer venue to the Eastern District of Michigan, the U.S.

location of the bridge; the court denied the motion to transfer,

noting that “Plaintiffs’ claims against Canada allege violations

of treaty, statute, and contract . . . .    [T]he claims do not

seek to adjudicate title, obtain possession of a particular

piece of property, or vindicate interests in real property in a

manner that would make the Eastern District of Michigan a proper

venue for suit against Canada under [the property prong of] 28

U.S.C. § 1391(f)(1).”    Id. at 50.   In Kalamazoo Spice Extraction

Co. v. Provisional Military Government of Socialist Ethiopia,

616 F. Supp. 660 (W.D. Mich. 1985), the plaintiff brought an

action for damages against the government of Ethiopia in

relation to its expropriation of a portion of Kalamazoo’s

ownership interest in the Ethiopian Spice Extraction Share

Company (“ESESC”).   This action was characterized as effectively

a counterclaim to a prior action filed by ESESC against

Kalamazoo to collect on accounts receivable owed to it by

Kalamazoo in Michigan.   Id. at 661-62.    The court found venue in

Michigan to be proper based on the presence of the accounts

receivable – the subject of the original ESESC claim – in the

district.   Thus, unlike the unrelated bond debt Plaintiff seeks

to attach in this case, the accounts receivable in Kalamazoo

were:   (1) assets; and (2) the same assets that formed the basis

                                  7
of the plaintiff’s claim.   Cf. Isbrandtsen Marine Servs., Inc.

v. Shanghai Hai Xing Shipping Co., Ltd., No. 90 Civ. 1237, 1991

WL 211293, at *3 (D. Or. Apr. 1, 1991) (noting that although

none of the events or omissions giving rise to plaintiff’s

maritime lien claim occurred in Oregon, venue for the claim,

which “proceeds as if it were an action in rem” would lie under

28 U.S.C. § 1391(f)(1) because of the vessel’s presence in the

District of Oregon).

     Even if any Congolese assets could constitute “a

substantial part of property that is the subject of the action,”

Plaintiff has not sufficiently alleged that such assets exist in

the Southern District of New York.   Theodore Ikemo, the Director

General of CCA, affirms that neither the Congo nor CCA maintain

any bank accounts in New York for the purpose of making payments

on its bond debt or for other commercial transactions.

(Corrected Ikemo Decl. ¶ 7).   Instead, in order to service its

debt, the Congo

     periodically transfers the funds which are then used
     to make scheduled interest and principal payments to
     the Bondholders to HSBC UK, but the accountholder of
     the account at HSBC UK is in fact HSBC USA as the
     trustee paying agent. . . . [T]he transfer of funds
     from the Republic to an account of HSBC USA at HSBC UK
     occurs outside the United States from assets of the
     Republic that do not originate from, are not located
     in, and are not remitted by the Republic to an account
     of HSBC USA in the United States. All such funds
     transferred from the Republic to HSBC USA as the
     trustee paying agent are held in trust by it for the
     benefit of the Bondholders. The Republic has no legal

                                 8
     interest in such funds once they have been transferred
     to the trustee paying agent. HSBC USA is the
     fiduciary of the Bondholders and is not the agent of
     the Republic.

(Id. ¶ 5).   In response, Plaintiff references an Information

Memorandum for certain dollar-denominated bonds due in 2029

which provides that any funds “unclaimed [by the Congo’s

bondholders] for five years after the date upon which such

principal or interest shall have become due and payable shall be

repaid to the Republic.”   (Wilhelm Aff., Ex. A at A-7).

Plaintiff additionally relies on EM Ltd. v. Republic of

Argentina, No. 03 Civ. 2507, 2009 WL 2568433 (S.D.N.Y. Aug. 18,

2009) for the proposition that funds used to service the 2029

bonds are attachable assets.   However, the Information

Memorandum itself makes clear that the existence of any

Congolese property in the Southern District of New York is

purely speculative.   Thus, even if the Court accepted that

unclaimed payments exist and could form the basis of venue under

§ 1391(f)(1), those payments in no event would revert back to

the Congo before 2012 – five years after the bonds were issued

in 2007.   Plaintiff’s complaint was filed in September 2011, at

which point in time there could not have been any unclaimed bond

payments to attach.   Moreover, Mr. Ikemo states that Defendants

have “never requested that any unclaimed funds be returned to it

in the United States and has no plans to request to receive


                                 9
unclaimed funds, if any, in the United States.”    (Corrected

Ikemo Decl. ¶ 6).    Plaintiff cannot assert venue on the property

prong of § 1391(f)(1).

        Separate and apart from the bases for venue laid out in §

1391(f), Plaintiff argues that the Congo engages in unrelated

conduct which should submit Defendants to venue in this

District.    First, citing Kensington International Limited v.

Société Nationale Des Pétroles Du Congo, No. 05 Civ. 5101, 2006

WL 846351, at *1 (S.D.N.Y. Mar. 31, 2006), Plaintiff points out

that the Congo engages in financial transactions in the Southern

District of New York relating to its national oil business.

However, there is no indication that the promissory notes,

arbitration award, or English judgment at the heart of this

dispute relate to the Congo’s national oil business or the U.S.

financial transactions at issue in Kensington.     Plaintiff seems

to be conflating the venue requirements of § 1391(f) with due

process minimum contacts requirements, but the two are not the

same.    Indeed, “[i]t would be error . . . to treat the venue

statute’s ‘substantial part’ test as mirroring the minimum

contacts test employed in personal jurisdiction inquiries.”

Gulf Ins. Co., 417 F.3d at 357.

        Next, Plaintiff argues that venue in the Southern District

of New York is proper because the Congo has implicitly consented

to venue in this District in unrelated cases.    Defendants point

                                  10
out that in prior cases, the Congo either consented in an

underlying loan agreement to jurisdiction and venue in the

courts of the City of New York or had no basis to challenge

venue.   See, e.g., Kensington Int’l Ltd. v. Republic of Congo,

No. 03 Civ. 4578, 2007 WL 1032269, at *1 (S.D.N.Y. Mar. 30,

2007) (written consent to venue); Gray v. Permanent Mission of

People’s Republic of the Congo to the United Nations, 443 F.

Supp. 816, 817 (S.D.N.Y. 1978) (venue was proper where plaintiff

asserted claim against the Congo’s mission to the United

Nations, which is located in New York, in relation to real

property in New York).   Neither of those factors is present in

this case.   More importantly, however, prior consent to venue is

irrelevant to the § 1391(f)(1) analysis in the case at bar and

in no way demonstrates that the events giving rise to the

instant action occurred in the Southern District or that the

property involved in the instant action can be found in the

Southern District.

                         B.   Venue Transfer

     Under 28 U.S.C. § 1406(a), where a case is filed in an

improper district, the district court “shall dismiss, or if it

be in the interest of justice, transfer such case to any

district or division in which it could have been brought.”

“Courts enjoy considerable discretion in deciding whether to

transfer a case in the interest of justice.”   Daniel v. Am. Bd.

                                 11
of Emergency Med., 428 F.3d 408, 435 (2d Cir. 2005).   While “[a]

‘compelling reason’ for transfer is generally acknowledged when

a plaintiff’s case, if dismissed, would be time-barred on

refiling in the proper forum,” id., other factors may weigh in

favor of transfer.   For example, courts have considered the

merit and gravity of plaintiff’s claims, see Henneghan v. Smith,

No. 09 Civ. 7381, 2011 WL 609875, at *4 (S.D.N.Y. Feb. 17,

2011), as well as “the ultimate goal of the ‘expeditious and

orderly adjudication of cases and controversies on their

merits’” when deciding to transfer venue in lieu of dismissal.

Morath v. Metro. Recovery Servs., Inc., No. 07 Civ. 11081, 2008

WL 954154, at *1 (S.D.N.Y. Apr. 8, 2008) (quoting Goldlawr, Inc.

v. Heinman, 369 U.S. 463, 466-67 (1962)).

     Defendants acknowledge that venue is proper in the District

of Columbia, but weakly protest that Plaintiff should be forced

to forfeit the effort and expense spent filing and serving this

complaint and start anew.   Although there appears to be no

statute of limitations bar preventing Plaintiff from refiling,

the Court cannot ignore the fact that Defendants have defaulted

on an enormous debt and have forced Plaintiff to chase them all

over the world in an increasingly desperate attempt to collect.

Moreover, “the Congo is an oil-rich nation with more than

sufficient assets to pay its debts but one of the world’s most

notorious debtors,” a country that “has repeatedly refused to

                                12
honor court judgments, not only the judgments entered in London,

but judgments entered in New York courts as well.”   Kensington

Int’l Ltd. v. Republic of Congo, No. 03 Civ. 4578, 2005 WL

646086, at *2 (S.D.N.Y. Mar. 21, 2005).   Dismissing the

complaint and requiring Plaintiff to refile and re-serve an

identical complaint achieves nothing but delay.   Therefore, the

Court finds that the interest of justice is best served by

transferring this case to the United States District Court for

the District of Columbia.

                C.   Waiver of Sovereign Immunity

     Plaintiff additionally argues that Defendants have

explicitly and implicitly waived any applicable sovereign

immunity defense by moving to dismiss pursuant to Rule 12(b)(3)

without raising the issue and by failing to reserve its right to

assert the defense in a stipulation extending time to answer or

otherwise move against the complaint.   As the Southern District

of New York is not the proper forum for this case, the Court

declines to reach the question of a waiver of sovereign

immunity, and entrusts it to the sound judgment of the Court in

the District of Columbia that proceeds with the case on the

merits.




                               13
                       III.      Conclusion


     The Clerk of Court is directed to transfer this action to


the United States District Court for the District of Columbia.



SO ORDERED.


Dated:    New York,   New York
          April 27,   2012




                                       � !-/f:::/
                                               oh
                                       United States District Judge




                                  14